TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-09-00346-CV


Annie Behrens, Appellant


v.


Alfred Moreno and Donna Moreno, Appellees




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT

NO. 230,117-0, HONORABLE PHILLIP ZEIGLER, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Annie Behrens filed a notice of appeal on June 22, 2009.  On
June 24, 2009, this Court received notice from the Bell County district clerk's office that appellant
had not paid or made arrangements to pay for the clerk's record.  On July 16, 2009, the Clerk of this
Court sent notice to appellant that this appeal would be dismissed for want of prosecution if she did
not make arrangements to pay for the record and submit a status report to this Court by July 27,
2009.  To date, appellant has not responded to this Court's notice.  Accordingly, we dismiss the
appeal for want of prosecution.  Tex. R. App. P. 37.3(b).

					__________________________________________
					Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   August 25, 2009